NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 6, 2021*
                                  Decided May 7, 2021

                                          Before

                             DIANE S. SYKES, Chief Judge

                             JOEL M. FLAUM, Circuit Judge

                             AMY J. ST. EVE, Circuit Judge
No. 20-1994

ALAN KREILEIN,                                      Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Southern District of
                                                    Indiana, Indianapolis Division.
       v.
                                                    No. 1:17-cv-03357-JPH-MPB
GWENDOLYN M. HORTH and
ROBERT E. CARTER, JR.,                              James Patrick Hanlon,
    Defendants-Appellees.                           Judge.


                                        ORDER

       Alan Kreilein, a state prisoner, seeks to stop Indiana officials from labeling him a
“sexually violent predator” and “offender against children.” He argues that they
violated his federal and state constitutional rights by previously requiring him to
register as a sex offender with those designations. The district court entered summary
judgment for the officials on the federal claims and relinquished supplemental



       *We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1994                                                                        Page 2

jurisdiction over the state-law claim. On appeal, Kreilein contests that decision and
some earlier rulings that narrowed his complaint. We affirm the judgment.

       Kreilein pleaded guilty to criminal deviate conduct (Indiana’s former sexual
assault statute) against his 35-year-old girlfriend in 2004. IND. CODE § 35-42-4-2 (2004).
In anticipation of his release on parole in 2015, the Indiana Department of Correction
served Kreilein with a Notice of Intent to Provide Information to Sex and Violent
Offender Registry and Right to Appeal, which he signed. The notice informed him that,
based on his offense, he was required to register as a sex offender, specifically as a
“sexually violent predator,” id. § 35-38-1-7.5(b)(1)(B), and an “offender against
children,” id. § 35-42-4-11(a)(1). Kreilein appealed to the Department of Correction but
lost—although the officials now concede that he was mislabeled an offender against
children because § 35-42-4-11(a)(1) does not apply to offenses committed before 2006.
His parole began on June 1, 2015.

       A year later, the Indiana Parole Board revoked Kreilein’s release for various rule
violations, to which he pleaded guilty. The Board has since denied parole twice; his
sentence expires in 2025. Because Kreilein is reincarcerated, he is no longer listed on
Indiana’s sex-offender registry (as a sexually violent predator or otherwise).

       Kreilein sued the Commissioner of the Indiana Department of Correction and the
Chair and members of the Indiana Parole Board. He alleged that they violated the Due
Process Clause of the federal Constitution and the Ex Post Facto Clauses of the federal
and Indiana Constitutions by labeling him a sexually violent predator and an offender
against children. See 42 U.S.C. § 1983. Specifically, he complained that no psychologist
had diagnosed him as violent, that he had never offended against a child, and that he
had pleaded guilty to sexual assault without knowing the registration requirements. He
further asserted that the registration laws that did not mention his offense at the time he
committed it could not be lawfully applied to him. The district court screened the
complaint, see 28 U.S.C. § 1915A, and allowed him to proceed against the Commissioner
and Chair in their official capacities for injunctive relief only. See generally Ex parte
Young, 209 U.S. 123 (1908).

       Kreilein then moved for leave to amend his complaint to sue the officials in their
individual capacities, which the court denied. Six months after the deadline to amend
his complaint had passed, he also asked to sue his former parole officers (two of whom
he had already tried to sue in their capacity as Board members) to allege that his parole
conditions violated numerous constitutional rights, including his right of access to the
No. 20-1994                                                                            Page 3

courts, and that his guilty plea to the parole violations had been induced with a promise
to reinstate his parole. Because he did not show good cause for his delay in raising these
allegations, the court denied his motion as untimely.

        The court ultimately entered summary judgment in favor of the defendants on
the federal due-process claims. It reasoned that Kreilein had received all the process he
was due in connection with the sex-offender registry. The registration requirement
applied by operation of law based on the statute of conviction, and the conviction was
obtained through criminal process culminating in his conviction by guilty plea. Further,
he had the opportunity to contest his parole conditions at his hearing and in an appeal
to the Department of Corrections. His substantive due process claim, the court
concluded, also failed; the registry’s restrictions did not implicate any fundamental
right, and the restrictions were rationally related to protecting the public. The court then
declined to exercise supplemental jurisdiction over the ex-post-facto claim under the
Indiana Constitution and dismissed it without prejudice. (The court had previously
dismissed the parallel federal claim because the challenged law was a civil regulation,
not a penal statute.)

        On appeal, Kreilein continues to seek damages for being labeled a sex offender as
well as an injunction against any future registration. He cannot bring a claim for
damages under § 1983 against these defendants, however. A suit against an officer of a
state agency in his official capacity is effectively a suit against the state, and the state is
not a “person” subject to liability under § 1983. See Will v. Mich. Dep’t of State Police,
491 U.S. 58, 71 (1989); Wagoner v. Lemmon, 778 F.3d 586, 592 (7th Cir. 2015). That
precludes the official-capacity federal claims against the Commissioner and the Chair of
the Parole Board. Further, Kreilein cannot sue them in their individual capacities for
damages because he did not allege that they were personally involved in any due-
process violations. See Mitchell v. Kallas, 895 F.3d 492, 498 (7th Cir. 2018) (must be
“personally responsible” under § 1983). Finally, because Board members have absolute
immunity in connection with the decisions at issue here, the court properly dismissed
them from the suit as well. See Tobey v. Chibucos, 890 F.3d 634, 650 (7th Cir. 2018) (citing
cases).

       Kreilein also cannot proceed on a claim for injunctive relief. Although the Ex
parte Young doctrine provides an exception to Eleventh Amendment immunity in a suit
seeking prospective injunctive relief against state officials, relief may be had only for an
“ongoing violation of federal law.” Verizon Md. Inc. v. Pub. Serv. Comm’n of Md., 535 U.S.
635, 645 (2002). Kreilein is not currently subject to any registration requirement;
No. 20-1994                                                                         Page 4

therefore we have no ongoing conduct to enjoin. His projected release date is in 2025,
and he will not have to register until 72 hours after he is paroled, or his sentence
expires. See, e.g., IND. CODE § 11-8-8-7(h). And even if we assumed for the sake of
argument that Kreilein’s due process rights were violated in connection with his prior
registrations, the possibility that it could happen again does not create a continuing
violation that can be enjoined. See, e.g., Kress v. CCA of Tenn., LLC, 694 F.3d 890, 893–944
(7th Cir. 2012) (no continuing violation because warden took remedial measures to cure
alleged prison conditions); Sonnleitner v. York, 304 F.3d 704, 718–19 (7th Cir. 2002) (claim
of demotion without due process was a past—not ongoing—violation).

       Indeed, it is not only the contours of a claim under Ex parte Young that blocks
Kreilein from obtaining injunctive relief based on a past violation; he also cannot satisfy
the Article III standing requirements. See Doe v. Purdue Univ., 928 F.3d 652, 666 (7th Cir.
2019). To have standing to seek injunctive relief, Kreilein must show a “real and
immediate threat” of future violations. See City of Los Angeles v. Lyons, 461 U.S. 95, 105
(1983). Although Kreilein anticipates, rightfully, that he will have to register as a sex
offender in the future, he has a due process right in not being “erroneously’’
mislabeled—not in avoiding registration based on a predicate conviction. See Conn.
Dep’t of Pub. Safety v. Doe, 538 U.S. 1, 7 (2003); Schepers v. Comm’r, 691 F.3d 909, 914
(7th Cir. 2012). And he can only speculate, based on the past misclassification as an
offender against children, that he would again receive an incorrect designation. That is
not definite enough to support an injunction. See Lyons, 461 U.S. at 102; Mueller v.
Raemisch, 740 F.3d 1128, 1132–33 (7th Cir. 2014) (standing to challenge only the
provisions of Wisconsin’s sex-offender registry that currently threatened them).

        Kreilein also challenges the district court’s refusal to let him amend his complaint
to add claims that parole officers imposed unconstitutional parole conditions and
forced him to plead guilty at his parole-revocation hearing. The court acted well within
its discretion, however, because Kreilein offered no good cause for waiting 6 months
after the court’s deadline (and more than 18 months after his initial complaint) to
request this amendment on the eve of the summary-judgment deadline. See Bell v.
Taylor, 827 F.3d 699, 706 (7th Cir. 2016); Arrigo v. Link, 836 F.3d 787, 797 (7th Cir. 2016)
(reasonably denied motion for leave to amend four months after the deadline). Kreilein
now says that he asked to amend as soon as he learned about the new violations. This
assertion is dubious, as the proposed amendment pertained to his parole two years
before the original complaint. See Access Living of Metro. Chicago v. Uber Tech., Inc.,
958 F.3d 604, 616 (7th Cir. 2020) (reasonable to deny new claims when circumstances
had not changed two years later). In any case, he raises this argument for the first time
No. 20-1994                                                                           Page 5

on appeal, and it is waived. See Tyburski v. City of Chicago, 964 F.3d 590, 600 (7th Cir.
2020).

       Finally, Kreilein asks us—both in his briefs and in a separate motion on appeal—
to review his claim that applying the registration statute to him violates the Ex Post
Facto clause of the Indiana Constitution. But the district court appropriately
relinquished supplemental jurisdiction over the state-law claim once it disposed of all
the federal claims. See 28 U.S.C. § 1367(c)(3); Bell v. City of Country Club Hills, 841 F.3d
713, 718 (7th Cir. 2016). We cannot offer advice on a legal issue that is not part of the
controversy before us. See Fendon v. Bank of Am., N.A., 877 F.3d 714, 716 (7th Cir. 2017).

      For these reasons, we DENY the motion “to rule sua sponte on relevant issues”
and AFFIRM the judgment.